Citation Nr: 0806320	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-43 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating than 20 
percent for service-connected diabetes mellitus. 

2.  Entitlement to service connection for left carpal tunnel 
syndrome, including as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for right carpal tunnel 
syndrome, including as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1973.  He served in the Republic of Vietnam from November 
1966 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The veteran failed 
to appear for a Board hearing that was scheduled to be held 
at the RO on November 7, 2007.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran is service connected for diabetes mellitus, 
lumbosacral strain, and peripheral neuropathy of all four 
extremities.  The veteran has also claimed and appealed the 
issue of service connection for PTSD, which is inextricably 
intertwined with the issue of TDIU because there is a very 
real potential that the conclusions in the claim of service 
connection for PTSD would have a meaningful impact upon the 
question of the veteran's unemployability due to service-
connected disabilities.  See Hoyer v. Derwinski, 1 Vet. App. 
208 (1991).  Accordingly, the Board will defer its 
adjudication of the TDIU claim until after the case returns 
from remand.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

With regard to the veteran's claims for service connection 
for left and right carpal tunnel syndrome (adjudicated as 
bilateral carpal tunnel syndrome), there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, VA treatment records show diagnosis 
of left and right carpal tunnel syndrome, including treatment 
and surgery.  The evidence establishes that the veteran was 
exposed to herbicides in service, and he is service connected 
for diabetes mellitus.  The veteran has asserted that the 
currently diagnosed left and right carpal tunnel syndrome may 
be associated with his service (herbicide exposure) or with 
another service-connected disability (diabetes mellitus).  
The veteran has not been afforded a VA medical examination or 
medical nexus opinions on the question of whether his 
currently diagnosed carpal tunnel syndrome is related to 
either herbicide exposure in service or his service-connected 
diabetes mellitus.  

The claim for a higher initial rating for diabetes mellitus 
is on appeal from an initial grant of service connection for 
diabetes mellitus in August 2003.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

With regard to the issue of initial disability rating for 
service-connected diabetes mellitus, the RO/AMC should ensure 
that the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), is given to the veteran.  In Dingess, the 
Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability assigned following the grant of service connection 
(initial rating).   

Regarding the claim for a higher initial rating for diabetes, 
the veteran asserted in April 2007 that his health is worse, 
that his glucose is out of control, and that his activities 
are regulated.  Since there is an indication that his 
service-connected diabetes mellitus has become worse since 
the last examination, and to determine whether diabetes 
mellitus requires regulation of the veteran's activities, 
another VA examination is required.

Additional VA medical records of treatment the veteran has 
received for PTSD, diabetes mellitus, back problems, and 
carpal tunnel syndrome since October 2004 need to be 
obtained.  The most recent complete VA medical records of 
treatment the veteran has received which are contained in the 
claims folder are from October 2004.  It is evident that the 
veteran has received treatment since then, as he has 
submitted incomplete copies of VA medical records from 2007.  

Regarding PTSD, the veteran has provided information about 
stressors that warrants referral for an attempt to 
corroborate the reported in-service stressful events.  He 
served in the CmbtSptGp, Pleiku AB, RVN as an Air Operations 
Specl (27150) from November 1966 to November 1967.  He stated 
in April 2003 that, while in Pleiku, body bags were loaded in 
front of base operations where he worked, and he was exposed 
to mortar fire on the base at Pleiku on multiple occasions 
from November 1966 to November 1967.  Unit histories of the 
veteran's unit while located on the Pleiku base, and which 
would most likely confirm the reported stressors of mortar 
fire on the Pleiku base, should be obtained for the period 
from November 1966 to November 1967.  The veteran's service 
personnel records also show that the veteran participated in 
the Vietnam Air Offensive Campaign and the Vietnam Air 
Offensive Campaign, Phase II.  Attempts should be made to 
verify the above claimed stressors.  

Although VA has a duty to assist the veteran, the veteran is 
notified that he, including with the assistance of his 
representative, is free to research and present evidence of 
in-service stressful events of mortar fire and other attacks 
on the Pleiku base from November 1966 to November 1967.  Such 
information is available to the public, including through 
internet links to the unit history reports dated from 
November 1966 to November 1967, and frequently includes 
reports of stressful events such as mortar attacks on a 
military base in Vietnam.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) and Suozzi v. Brown, 10 Vet. App. 307 (1997), 
wherein the Court pointed out that evidence of attacks on the 
base where the veteran was located was sufficient evidence to 
corroborate an in-service stressful event, and corroboration 
of every detail of a stressor under such circumstances, such 
as the claimant's own personal involvement, is not necessary.  

If any claimed stressor is verified, a VA psychiatric 
examination should be conducted, as indicated below.  The 
veteran has specifically requested a VA psychiatric 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the notice 
regarding initial ratings required by 
Dingess.

2.  Make arrangements to obtain copies 
of all VA medical records of treatment 
the veteran has received for diabetes 
mellitus, PTSD, back problems, and 
carpal tunnel syndrome since October 
2004.  

3.  Review the file and prepare a 
summary of the veteran's claimed 
stressors of 1) having seen body bags 
loaded in front of base operations 
where he worked while serving in the 
CmbtSptGp, Pleiku AB, RVN as an Air 
Operations Specl (27150), and 
2) mortar fire or attacks on the Pleiku 
base, for the period from November 1966 
to November 1967, and 3) any other 
stressor which becomes capable of 
verification in the event the veteran 
submits additional evidence concerning 
it.

The stressor summary and all associated 
documents should be sent to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service 
stressor(s) should be requested.  

Unit histories of the veteran's unit 
while located on the Pleiku base, and 
which would most likely confirm the 
reported stressors of mortar fire on 
the Pleiku base, should be obtained for 
the period from November 1966 to 
November 1967.  These may be obtained 
by the AOJ or, if not, should be 
requested from the JSRRC.

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA PTSD 
examination by a psychiatrist to 
ascertain the nature and likely 
etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history, 
including the PTSD diagnoses.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based upon the claims folder review and 
the examination results, the examiner 
should identify all current psychiatric 
disorders.  The examiner should provide 
an opinion as to whether the veteran 
has a current diagnosis of PTSD that is 
more likely than not (50 percent 
probability or greater) due to a 
verified in-service stressor.  If PTSD 
due to a verified in-service stressor 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should 
explain why the veteran does not meet 
the criteria for a diagnosis of PTSD.

If the veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
is etiologically related to the 
veteran's active duty service.

5.  Schedule the veteran for a VA 
examination for diabetes mellitus.  All 
necessary special studies or tests are 
to be accomplished.  The examiner 
should identify all residuals 
attributable to the veteran's service-
connected diabetes mellitus.  The 
examiner should provide an opinion as 
to whether or not the veteran's 
diabetes mellitus requires regulation 
of activities (i.e., avoidance of 
strenuous occupational and recreational 
activities).  The examiner should 
provide a rationale for any conclusion 
reached. 

6.  Schedule the veteran for a VA 
examination for carpal tunnel syndrome 
to ascertain the nature and likely 
etiology of any left and right carpal 
tunnel syndrome.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history, 
including the fact that the veteran is 
service connected for diabetes mellitus 
and secondary complications of 
peripheral neuropathy of each of the 
four extremities (secondary to 
diabetes).  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
the veteran's diagnosed left and right 
carpal tunnel syndrome is at least as 
likely as not (50 percent probability or 
greater) due to service or service-
connected diabetes mellitus.  

7.  Then, readjudicate the veteran's 
pending claims in light of any additional 
evidence added to the record.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


